McCay, Judge,
concurred from the bench, as follows:
1. A defendant in attachment, who has not been served with notice by the plaintiff, under section 3209 of the Code, may appear and object to the validity of the attachment, and if the objection-is a good one, the whole proceeding falls, nor is this right to dismiss the whole lost, because the defendant ¡files a plea to the merits cotemporaneously with his objection to the validity of the attachment.
2. An attachment does not lie in this State against a lunatic and his committee, both non-residents of the State.
3. If, pending an attachment, the defendant die and his administrator be made a party to the proceeding, with nothing more, and- no notice be given, as provided by the 3309th section of the-Code, the administrator stands precisely as did the deceased defendant. He may attack the validity of the attachment, and if his objection be good the whole proceeding falls.